Exhibit 10.9




EMPLOYMENT AGREEMENT




THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made as of this 15th day of
December 2015, between Robert Liscouski (“Executive”) and Implant Sciences
Corporation (the “Company”), a Massachusetts corporation.

WHEREAS, the Company desires that for the foreseeable future the Executive will
serve as the Company’s President as well as a member of the Board of Directors
and the Executive is willing to continue to serve in the foregoing positions on
the terms and conditions set forth in this Agreement;

NOW, THEREFORE in consideration of the mutual covenants and promises contained
herein and other good and valuable considerations, the sufficiency of which is
hereby acknowledged, the Company and the Executive hereby agree as follows:  

1. Effective Date and Term of Employment.  As of the first date stated above
(“Effective Date”), the Executive shall serve as the Company’s President.  The
Company will employ Executive as President and Executive agrees to work for the
Company, at its Wilmington, Massachusetts facility, to perform the duties and
responsibilities inherent in such position, and such other duties and
responsibilities as the Company shall from time to time assign to Executive.  

2. Duties and Responsibilities.  The Executive agrees to work for the Company as
its President performing all of the duties and responsibilities inherent in such
position.  As the President the Executive shall report to the Company’s CEO and
Board of Directors and shall be subject to the supervision thereof, and
Executive shall have such authority as is delegated by the Board, which
authority shall be sufficient for Executive to perform all of the duties of the
office referenced herein.  The Executive shall devote the Executive’s full
business time and reasonable best efforts in the performance of the foregoing
services.  Subject to the restrictions set forth in Section 6.4, Executive may
accept other board memberships or service with other charitable organizations
that are not in conflict with Executive’s primary responsibilities and
obligations to the Company.

3. Compensation and Benefits.

3.1 Salary.  The Company has paid, prior to the Effective Date hereof, and shall
continue to pay, Executive a base salary of $11,538.46 every two weeks (i.e., at
an annualized rate of $300,000 per year), payable in accordance with the
Company’s customary payroll practices (the “Base Salary”).  The Base Salary
thereafter shall be subject to annual review and adjustment, as determined by
the Board (or the Compensation Committee of the Board) in its sole discretion,
provided, however, that the Base Salary may not be decreased without the
Executive’s consent unless the compensation payable to all executives of the
Company is also similarly reduced.

3.2 Annual Incentive.  For the fiscal year ending June 30, 2015, Executive will
receive a sign on cash bonus in the amount $200,000 (two hundred thousand
dollars). For the fiscal year ending June 30, 2016 and in subsequent fiscal
years, Executive will be eligible to receive an








--------------------------------------------------------------------------------

annual cash bonus in an amount up to $150,000, subject to Executive achieving
any performance milestones that are established and approved by the Board of
Directors within 60 days following the beginning of such fiscal year.  The
bonus(es), if payable, shall be calculated and paid within 30 days after the end
of the fiscal year in which such bonus was earned; provided, however, that the
Company may delay the calculation and payment of any portion of such bonus which
is based on the attainment of a revenue, earnings or similar milestone until the
completion of the audit of the Company’s financial statements for the fiscal
year in question.

3.3 Long-Term Incentives.  The Company previously granted the Executive certain
stock options in connection with his service as a consultant to the Company
(“Initial Options”), and that grant was consistent with the Company’s 2004 Stock
Option Plan (“2004 SOP”).  The Initial Options are now fully-vested and
exercisable by Executive.  In September 2012, and in March and July 2014, the
Company granted the Executive additional stock options pursuant to the 2004 SOP
(“At Risk Options”), which options are also subject to the Change in Control
Plan adopted in September 2012 (“Control Plan”).  The Executive’s 2012 At Risk
Options are now fully vested and exercisable; the 2014 At Risk Options are
partially vested and exercisable as of the Effective Date hereof.  Executive and
Company acknowledge and agree that the Executive’s Initial and At Risk Options
are and shall be governed in all respects by the 2004 SOP, as the same may be
amended from time to time and by the Control Plan, as amended from time to time;
provided however that notwithstanding anything to the contrary in the 2004 SOP
or the Control Plan, as amended, in the event a Change in Control occurs, as
such term is defined in the Control Plan, then the latest date(s) by which
Executive may exercise his Initial and At Risk Options shall not accelerate but
shall remain as stated in the respective stock option grants unless the
Executive consents in writing to a shorter time period.  

3.4 Fringe Benefits.  Executive shall be entitled to participate in all bonus
and benefit programs that the Company establishes and makes available to its
executive employees, if any, to the extent that Executive’s position, tenure,
salary, age, health and other qualifications make Executive eligible to
participate, including, but not limited to health care plans, short and long
term disabilities plans, life insurance plans, retirement plans, and all other
benefit plans from time to time in effect.  Executive shall also be entitled to
take four (4) weeks of fully paid vacation in accordance with Company policy.

3.5 Reimbursement of Certain Expenses.  Executive shall be reimbursed for such
reasonable and necessary business expenses incurred by Executive while Executive
is employed by the Company, which are directly related to the furtherance of the
Company’s business, including compensation under the Company’s standard policies
if Executive uses his personal vehicle for Company business where such business
is more than one hundred fifty (150) miles from the Company’s main offices or
Executive’s home, wherever such trip commences.  The Executive must submit any
request for reimbursement no later than ninety (90) days following the date that
such business expense is incurred in accordance with the Company’s reimbursement
policy regarding same and business expenses must be substantiated by appropriate
receipts and documentation.  The Company may request additional documentation or
a further explanation to substantiate any business expense submitted for
reimbursement, and retains the discretion to approve or deny a request for
reimbursement. If a business expense reimbursement is not exempt from Section
409A of the Code, any reimbursement in one calendar year shall not affect the
amount that may be reimbursed in any other calendar year and a reimbursement (or
right thereto)





2

--------------------------------------------------------------------------------

may not be exchanged or liquidated for another benefit or payment.  Any business
expense reimbursements subject to Section 409A of the Code shall be made no
later than the end of the calendar year following the calendar year in which
such business expense is incurred by the Executive.

3.6 Indemnification.  The Company shall continue to indemnify Executive to the
fullest extent permitted under applicable law, the Company’s Articles of
Organization and the Company’s By-laws, each as they may be amended from time to
time.  The Executive shall be insured under the Company’s Directors’ and
Officers’ liability policy in the same manner as other senior executives of the
Company for as long as Executive is an officer or director of the Company and as
long as the Company maintains such policy in force.  Such indemnity and
insurance shall survive the termination of Executive’s employment by the
Company.




4.

Termination of Employment Period.  Executive’s employment under the terms of
this agreement may terminate upon the occurrence of any of the following:

4.1

Termination for Cause.  At the election of the Company, for “Cause,” upon
written notice by the Company to Executive.  For the purposes of this Section,
“Cause” for termination shall be deemed to exist upon the occurrence of any of
the following:

(a)

Executive’s conviction or entry of nolo contendere to any felony or a crime
involving moral turpitude, fraud or embezzlement of Company property; or

(b)

Executive’s dishonesty, gross negligence or gross misconduct that is materially
injurious to the Company or material failure to perform her/his duties under
this Agreement which has not been cured by Executive within 10 days after he/she
shall have received written notice from the Company stating with reasonable
specificity the nature of such failure to perform; or

(c)

Executive’s illegal use or abuse of drugs, alcohol, or other related substances
that is materially injurious to the Company.



4.2

Voluntary Termination by the Company.  At the election of the Company, without
Cause.



4.3

Death or Disability.  Upon the death or disability of Executive.  As used in
this Agreement, “disability” shall occur when Executive, due to a physical or
mental disability, for a period of 90 days in the aggregate whether or not
consecutive, during any 360-day period, is unable to perform the services
contemplated under this Agreement.



4.4

Termination for Good Reason.  Subject to the notice and cure periods set forth
in Section 5.5, at the election of Executive for “Good Reason” (as defined
below), upon written notice by the Executive to the Company.




4.5

Voluntary Termination by Executive.  At the election of Executive, without Good
Reason, upon not less than 30 days prior written notice by him/her to the
Company.





3

--------------------------------------------------------------------------------



5.

Effect of Termination.

5.1

Termination for Cause, at the Election of Executive, or at Death or Disability.
 In the event that Executive’s employment is terminated for Cause, the Company
shall have no further obligations under this Agreement other than to pay to
Executive Base Salary and accrued vacation through the last day of Executive’s
actual employment by the Company.   In the event that Executive’s employment is
terminated upon Executive’s death or disability,  or at the election of
Executive, the Company shall have no further obligations under this Agreement
other than (i) to pay to Executive, in a single lump sum upon such termination,
Base Salary and accrued vacation through the last day of Executive’s actual
employment by the Company and (ii) to pay to Executive, in a single lump sum, a
pro rata portion of any bonus (to the extent earned prior to such termination)
for the fiscal year in which termination occurs, pursuant to Section 3.2.

5.2

Voluntary Termination by the Company, or for Good Reason.  In the event that
Executive’s employment is terminated during the term of this Agreement without
Cause, or by Executive’s resignation for Good Reason, and Executive executes a
release in favor of the Company substantially in the form annexed hereto as
Exhibit A, not later than 30 days after Executive’s employment terminates, and
the period in which Executive is entitled to revoke such release has expired
without any such revocation, then the Company shall continue to pay to Executive
the annual Base Salary in effect immediately prior to such termination for the
twelve-month period following Executive’s last day of employment. In addition,
the Company shall continue Executive’s coverage under and its contributions
towards Executive’s health care, dental, and life insurance benefits on the same
basis as immediately prior to the date of termination, except as provided below,
for the six-month period following Executive’s last day of employment. In
addition to the foregoing amounts, the Company shall pay Executive in a single
lump sum, a pro rata portion of any bonus (to the extent earned prior to such
termination) for the year in which termination occurs, pursuant to Section 3.2.
 Notwithstanding the foregoing, subject to any overriding laws, the Company
shall not be required to provide any health care, dental, or life insurance
benefit otherwise receivable by Executive if Executive is actually covered or
becomes covered by an equivalent benefit (at the same cost to Executive, if any)
from another source.  Any such benefit made available to Executive shall be
reported to the Company.

5.3

Notwithstanding any other provision of this Amended Agreement with respect to
the timing of payments under Section 5, if, at the time of the Executive’s
termination, the Executive is deemed to be a “specified employee” of the Company
within the meaning of Section 409A(a)(2)(B)(i) of the Code, then only to the
extent necessary to comply with the requirements of Section 409A of the Code,
any payments to which the Executive may become entitled under Section 5 which
are subject to Section 409A of the Code (and not otherwise exempt from its
application) will be withheld until the first business day of the seventh month
following the date of termination, at which time the Executive shall be paid an
aggregate amount equal to six months of payments otherwise due to the Executive
under the terms of Section 5, as applicable.  After the first business day of
the seventh month following the date of termination and continuing each month
thereafter, the Executive shall be paid the regular payments otherwise due to
the Executive in accordance with the terms of Section 5, as thereafter
applicable.





4

--------------------------------------------------------------------------------



5.4

Upon Executive’s termination without Cause during the term of this Agreement, or
as a result of Executive’s resignation for Good Reason during the term of this
Agreement, all stock options granted by the Company and then held by Executive
shall be accelerated and become fully vested and exercisable as of the date of
Executive’s termination.



5.5

As used in this Agreement, “Good Reason” means, without Executive’s written
consent, (a) a “material diminution” (as such term is used in Section 409A of
the Code) of the duties assigned to Executive (provided, however, that no
termination of Executive’s service as a member of the Board, regardless of the
reason therefore, shall constitute a “material diminution” of Executive’s duties
for purposes of this Section 5.5); or (b) a material reduction in Base Salary or
other benefits (other than a reduction or change in benefits generally
applicable to all executive employees of the Company); or (c) relocation to an
office more than 50 miles further from Executives  current residence in
Massachusetts than the Company’s current location in the greater Boston area is
located from such residence; or (d) a “Change of Control” of the Company, as
that term is defined in the Control Plan; or (e), the acquisition (other than an
acquisition directly from the Company) by any individual, entity or group
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”)), of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of 50% or more of
the then outstanding shares of voting stock of the Company (the “Voting Stock”);
provided, however, that any acquisition by the Company or its subsidiaries, or
any employee benefit plan (or related trust) of the Company or its subsidiaries
of (i) 50% or more of the then outstanding Voting Stock, or (ii) Voting Stock
which has the effect of increasing the percentage of Voting Stock owned by any
such individual, entity or group to 50% or more of the then outstanding Voting
Stock, shall not constitute a Change of Control.  In the event Executive resigns
for Good Reason within twelve (12) months after a Change of Control or
acquisition, as defined in (d) or (e) above, Executive shall receive, in
addition to any severance to which he/she is entitled under § 5.2 of the
Employment Agreement as amended, an additional sum equal to twelve (12) months
of his/her base salary then in effect.  Notwithstanding the occurrence of any of
the events enumerated in this Section 5.5, no event or condition shall be deemed
to constitute Good Reason unless (i) Executive reports the event or condition
which the Executive believes to be Good Reason to the Board, in writing, within
45 days of such event or condition occurring and (ii) within 30 days after the
Executive provides such written notice of Good Reason, the Company has failed to
fully correct such Good Reason and to make the Executive whole for any such
losses.  




5.6

The provisions of this Section 5 and the payments provided hereunder are
intended to be exempt from or to comply with the requirements of Section 409A of
the Code, and shall be interpreted and administered consistent with such intent.
 To the extent required for compliance with Section 409A, references in this
Agreement to a “termination of employment” shall mean a “separation of service”
as defined by Section 409A.  It is further intended that each installment of the
payments provided hereunder shall be treated as a separate “payment” for
purposes of Section 409A.  Neither the Company nor Executive shall have the
right to accelerate or defer the delivery of any such payments or benefits
except to the extent specifically permitted or required by Section 409A.

6.

Nondisclosure and Noncompetition.

6.1

Proprietary Information.





5

--------------------------------------------------------------------------------



(a)

Executive agrees that all information and know-how, whether or not in writing,
of a private, secret or confidential nature concerning the Company’s business or
financial affairs (collectively, “Proprietary Information”) is and shall be the
exclusive property of the Company.  By way of illustration, but not limitation,
Proprietary Information may include inventions, products, processes, methods,
techniques, formulas, designs, drawings, slogans, tests, logos, ideas,
practices, projects, developments, plans, research data, financial data,
personnel data, computer programs and codes, and customer and supplier lists.
 Executive will not disclose any Proprietary Information to others outside the
Company except in the performance of his/her duties or use the same for any
unauthorized purposes without written approval by an officer of the Company,
either during or after his employment, unless and until such Proprietary
Information has become public knowledge or generally known within the industry
without fault by Executive, or unless otherwise required by law.

(b)

Executive agrees that all files, letters, memoranda, reports, records, data,
sketches, drawings, laboratory notebooks, program listings, or other written,
photographic, electronic or other material containing Proprietary Information,
whether created by Executive or others, which shall come into his custody or
possession, shall be and are the exclusive property of the Company to be used by
Executive only in the performance of her/his duties for the Company.

(c)

Executive agrees that his/her obligation not to disclose or use information,
know-how and records of the types set forth in paragraphs (a) and (b) above,
also extends to such types of information, know-how, records and tangible
property of subsidiaries and joint ventures of the Company, customers of the
Company or suppliers to the Company or other third parties who may have
disclosed or entrusted the same to the Company or to Executive in the course of
the Company’s business.

6.2

Inventions.

(a)

Disclosure.  Executive shall disclose promptly to an officer or to attorneys of
the Company in writing any idea, invention, work of authorship, whether
patentable or un-patentable, copyrightable or un-copyrightable, including, but
not limited to, any computer program, software, command structure, code,
documentation, compound, genetic or biological material, formula, manual,
device, improvement, method, process, discovery, concept, algorithm,
development, secret process, machine or contribution (any of the foregoing items
hereinafter referred to as an “Invention”) Executive may conceive, make, develop
or work on, in whole or in part, solely or jointly with others. The disclosure
required by this Section applies (a) to any invention related to the general
line of business engaged in by the Company or to which the Company planned to
enter during the period of Executive’s employment with the Company and for one
year thereafter; (b) with respect to all Inventions whether or not they are
conceived, made, developed or worked on by Executive during Executive’s regular
hours of employment with the Company; (c) whether or not the Invention was made
at the suggestion of the Company; and (d) whether or not the Invention was
reduced to drawings, written description, documentation, models or other
tangible form.



(b)

Assignment of inventions to Company; Exemption of Certain Inventions. Executive
hereby assigns to the Company without royalty or any other further





6

--------------------------------------------------------------------------------

consideration Executive’s entire right, title and interest in and to all
Inventions which Executive conceives, makes, develops or works on during
employment and for one year thereafter, except as limited by 6.2(a) above and
those Inventions that Executive develops entirely on Executive’s own time after
the date of this Agreement without using the Company’s  equipment, supplies,
facilities or trade secret information unless those Inventions either (a) relate
at the time of conception or reduction to practice of the Invention to the
Company's  business, or actual or demonstrably anticipated research or
development of the Company; or (b) result from any work performed by Executive
for the Company.

(c)

Records.  Executive will make and maintain adequate and current written records
of all Inventions. These records shall be and remain the property of the
Company.

(d)

Patents.  Executive will assist the Company in obtaining, maintaining and
enforcing patents and other proprietary rights in connection with any Invention
covered by Section 6.2.  Executive further agrees that his obligations under
this Section shall continue beyond the termination of his employment with the
Company, but if he is called upon to render such assistance after the
termination of such employment, he shall be entitled to a fair and reasonable
rate of compensation for such assistance.  Executive shall, in addition, be
entitled to reimbursement of any expenses incurred at the request of the Company
relating to such assistance.

6.3   Prior Contracts and Inventions; Information Belonging to Third Parties.
Executive represents that there are no contracts to assign Inventions between
any other person or entity and Executive.  Executive further represents that (a)
Executive is not obligated under any consulting, employment or other agreement
which would affect the Company’s rights or my duties under this Agreement, (b)
there is no action, investigation, or proceeding pending or threatened, or any
basis therefor known to me involving Executive’s prior employment or any
consultancy or the use of any information or techniques alleged to be
proprietary to any former employer, and (c) the performance of Executive’s
duties as an employee of the Company will not breach, or constitute a default
under any agreement to which Executive is bound, including, without limitation,
any agreement limiting the use or disclosure of proprietary information acquired
in confidence prior to engagement by the Company.  Executive will not, in
connection with Executive’s employment by the Company, use or disclose to the
Company any confidential, trade secret or other proprietary information of any
previous employer or other person to which Executive is not lawfully entitled.

6.4

Noncompetition and Non-solicitation.

(a)

During Executive’s employment with the Company and for a period of 12 months
after the termination of Executive’s employment with the Company for any reason
or for no reason, Executive will not directly or indirectly, absent the
Company’s prior written approval, render services of a business, professional or
commercial nature to any other person or entity in the area of trace explosives
detection or such other services or products provided by the Company at the time
employment terminates in any geographical area where the Company does business
at the time this covenant is in effect, whether such services are for
compensation or otherwise, whether alone or in conjunction with others, as an
employee, as a partner, or as a shareholder (other than as the holder of not
more than 1% of the combined voting





7

--------------------------------------------------------------------------------

power of the outstanding stock of a public company), officer or director of any
corporation or other business entity, or as a trustee, fiduciary or in any other
similar representative capacity.

(b)

During the Executive’s employment with the Company and for a period of 12 months
after the termination of Executive’s employment for any reason or for no reason,
Executive will not, directly or indirectly, recruit, solicit or induce, or
attempt to recruit, solicit or induce any employee or employees of the Company
to terminate their employment with, or otherwise cease their relationship with,
the Company.

(c)

During the Executive’s employment with the Company and for a period of 12 months
after termination of Executive’s employment for any reason or for no reason,
Executive will not, directly or indirectly, contact, solicit, divert or take
away, or attempt to solicit, contact, divert or take away, the business or
patronage of any of the clients, customers or accounts, or prospective clients,
customers or accounts, of the Company.

6.5

Interpretation of Agreement.  If any restriction set forth in this Section is
found by any court of competent jurisdiction to be unenforceable because it
extends for too long a period of time or over too great a range of activities or
in too broad a geographic area, it shall be interpreted to extend only over the
maximum period of time, range of activities or geographic area as to which it
may be enforceable.

6.6

Restrictions Necessary. The restrictions contained in this Section are necessary
for the protection of the business, proprietary information, and goodwill of the
Company and are considered by Executive to be reasonable for such purpose.
 Executive agrees that any breach of this Section will cause the Company
substantial and irrevocable damage and therefore, in the event of any such
breach, in addition to such other remedies which may be available, the Company
shall have the right to seek specific performance and injunctive relief.  The
prevailing party shall be entitled to recover its reasonable attorneys’ fees in
such an action.  In addition, the Company’s obligation to pay Executive the
amount set forth in Section 5.2 or 5.3 shall terminate in the event Executive
materially breaches any terms and conditions in Section 6.

7.

Entire Agreement.  This Agreement constitutes the entire agreement between the
parties and supersedes all prior agreements and understandings, whether written
or oral relating to the subject matter of this Agreement between the Company and
the Executive.  For the avoidance of doubt, however, this Agreement is in
addition to, and shall not supersede any stock option agreement between the
Company and Executive.

8.

Amendment.  This Agreement may be amended or modified only by a written
instrument executed by both the Company and Executive.

9.

Arbitration.  All disputes concerning compliance with or the interpretation of
this Agreement, or any other aspect of Executive’s employment with the Company
or the termination of that employment, shall be resolved by a single arbitrator
under the Employment Dispute Rules then obtaining of the American Arbitration
Association. The decision of the arbitrator shall be final and binding.
Notwithstanding the foregoing, any claims by the Company concerning Executive’s
compliance with the Nondisclosure and Noncompetition provisions of this
Agreement are excluded from the scope of this Arbitration provision and may be
brought





8

--------------------------------------------------------------------------------

in any court of competent jurisdiction.  This Agreement shall be construed,
interpreted and enforced in accordance with the laws of the Commonwealth of
Massachusetts without regard to principles of conflicts of laws thereunder.

10.

Notices. Any notice or other communication required or permitted by this
Agreement to be given to a party shall be in writing and shall be deemed given
if delivered personally or by commercial messenger or courier service, or mailed
by U.S. registered or certified mail (return receipt requested), or sent via
facsimile (with receipt of confirmation of complete transmission) to the party
at the party's last known address or facsimile number or at such other address
or facsimile number as the party may have previously specified by like notice.
If by mail, delivery shall be deemed effective three business days after mailing
in accordance with this Section.

11.

Successors and Assigns.  This Agreement shall be binding upon and inure to the
benefit of both parties and their respective successors and assigns, including
any corporation into which the Company may be merged or which may succeed to its
assets or business, provided, however, that the obligations of Executive are
personal and shall not be assigned by her/him.

12.

Miscellaneous.

12.1

No Waiver.  No delay or omission by the Company in exercising any right under
this Agreement shall operate as a waiver of that or any other right.  A waiver
or consent given by the Company on any one occasion shall be effective only in
that instance and shall not be construed as a bar or waiver of any right on any
other occasion.

12.2

Severability.  In case any provision of this Agreement shall be invalid, illegal
or otherwise unenforceable, the validity, legality and enforceability of the
remaining provisions shall in no way be affected or impaired thereby.

12.3

Counterparts.  This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument and facsimile signatures delivered by fax or e-mail
transmission shall be treated as originals.




[Signature page follows]





9

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Company and Executive has executed this
Amendment as of the date first above written.







IMPLANT SCIENCES CORPORATION







By:

/s/ William McGann

    

       

Name: William McGann, Ph.D.

     

       

Title: Chief Executive Officer




Date Executed: December 15, 2015







/s/ Robert Liscouski

Robert Liscouski




Date Executed: December 15, 2015




[Signature page for employment agreement]











10

--------------------------------------------------------------------------------

Exhibit A

General Release of Claims

1.

Your Release of Claims.  By signing this Agreement, you hereby agree and
acknowledge that, for good and valuable consideration, you are waiving your
right to assert any and all forms of legal claims against the Company12/ of any
kind whatsoever, whether known or unknown, arising from the beginning of time
through the date you execute this Agreement (the “Execution Date”).  Except as
set forth below, your waiver and release herein is intended to bar any form of
legal claim, complaint or any other form of action (jointly referred to as
“Claims”) against the Company seeking any form of relief including, without
limitation, equitable relief (whether declaratory, injunctive or otherwise), the
recovery of any damages, or any other form of monetary recovery whatsoever
(including, without limitation, back pay, front pay, compensatory damages,
emotional distress damages, punitive damages, attorneys’ fees and any other
costs) against the Company, for any alleged action, inaction or circumstance
existing or arising through the Execution Date.

Without limiting the foregoing general waiver and release, you specifically
waive and release the Company from any Claim arising from or related to your
prior employment relationship with the Company or the termination thereof,
including, without limitation:

**

Claims under any state or federal discrimination, fair employment practices or
other employment related statute, regulation or executive order (as they may
have been amended through the Execution Date) prohibiting discrimination or
harassment based upon any protected status including, without limitation, race,
national origin, age, gender, marital status, disability, veteran status or
sexual orientation.  Without limitation, specifically included in this paragraph
are any Claims arising under the Age Discrimination in Employment Act, Title VII
of the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Equal Pay
Act, the Americans With Disabilities Act and any similar Federal and state
statute.

**

Claims under any other state or federal employment related statute, regulation
or executive order (as they may have been amended through the Execution Date)
relating to wages, hours or any other terms and conditions of employment.  

**

Claims under any state or federal common law theory including, without
limitation, wrongful discharge, breach of express or implied contract,
promissory estoppel, unjust enrichment, breach of a covenant of good faith and
fair dealing, violation of public policy, defamation, interference with
contractual relations, intentional or negligent infliction of emotional
distress, invasion of privacy, misrepresentation, deceit, fraud or negligence.

11/

 For purposes of this Agreement, the Company includes the Company and any of its
divisions, affiliates (which means all persons and entities directly or
indirectly controlling, controlled by or under common control with the Company),
subsidiaries and all other related entities, and its and their directors,
officers, employees, trustees, agents, successors and assigns.





11

--------------------------------------------------------------------------------



**

Any other Claim arising under state or federal law.

You acknowledge and agree that, but for providing this waiver and release, you
would not be receiving the economic benefits being provided to you under the
terms of this Agreement.   You further acknowledge that this release does not
waive any claims you cannot by law waive and does not release any claims that
arise after its execution.

It is the Company’s desire and intent to make certain that you fully understand
the provisions and effects of this Agreement.  To that end, you have been
advised and given the opportunity to consult with legal counsel for the purpose
of reviewing the terms of this Agreement.  Also, because you are over the age of
40, the Age Discrimination in Employment Act (“ADEA”), which prohibits
discrimination on the basis of age, allows you at least twenty-one (21) days to
consider the terms of this Agreement.  ADEA also allows you to rescind your
assent to this Agreement if, within seven (7) days after you sign this
Agreement, you deliver by hand or send by mail (certified, return receipt and
postmarked within such 7 day period) a notice of rescission to the Company. The
eighth day following your signing of this Agreement is the Effective Date.

Also, consistent with the provisions of Federal law, nothing in this release
shall be deemed to prohibit you from challenging the validity of this release
under the discrimination laws (the “Federal Discrimination Laws”) or from filing
a charge or complaint of employment-related discrimination with the Equal
Employment Opportunity Commission (“EEOC”) or any state fair employment
practices agency, or from participating in any investigation or proceeding
conducted by the EEOC or any state fair employment practices agency.  Further,
nothing in this release or Agreement shall be deemed to limit the Company’s
right to seek immediate dismissal of such charge or complaint on the basis that
your signing of this Agreement constitutes a full release of any individual
rights under the Federal Discrimination Laws, or to seek restitution to the
extent permitted by law of the economic benefits provided to you under this
Agreement in the event that you successfully challenge the validity of this
release and prevail in any claim under the Federal Discrimination Laws.




By: /s/ Robert Liscouski


Executive:


Date signed: December 15, 2015







12